DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and species (1)(a) and (2)(a), claims 1, 3, 5-7 and 9-10, in the reply filed on 8/12/22 is acknowledged.  
The traversal is on the ground(s) that there is at least one common or corresponding special technical features between the Groups, which is a conductive structure-containing film with a substrate film. 
This is not found persuasive because, although the Groups have the common technical feature argued by Applicant, said feature is not a special technical feature since it does not make a contribution over the prior art in view of WO2016/080406, as per the International Search Report, and also as detailed rejection below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “… wherein the coating coating a melting thermoplastic resin composition.” It is unclear wat Applicant is trying to claim. Looking at the claim before it has been amended, it seems that Applicant is trying to claim that the coating is achieved by melting the resin, and is being treated as such for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 - 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KELLER et al (WO 2015/078993, using US 20016/0288459 as English equivalent).
Claims 1 and 5: KELLER discloses (see entire document) a method to produce a conductive structure-containing film with a substrate film, the method comprising forming a first resin layer by coating a resin composition on one side of a glass or polymeric pane [reading on the claimed substrate], and forming a conductive structure on the first resin layer [as claimed], wherein the resin is polyvinyl acetal resin [as claimed] (abstract, [0008], [0009]-[0011], [0039]-[0042]). 
Claim 3: The coating film is made by extrusion ([0030], [0070], [0074]) and is laminated to the substrate.
Claim 6: KELLER is silent regarding the viscosity of the polyvinyl acetal when measured in a toluene/ethanol mass ratio of 1/1 having a polyvinyl acetal concentration of 10% by mass, measured at 20oC and 30 rpm by use of  a Brookfield type (B type) viscometer. However, case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Since KELLER discloses the claimed polyvinyl acetal and which is, moreover, used in the same manner as claimed as a coat on a substrate and which has a conductive structure, KELLER’s polyvinyl acetal has, inherently, the claimed viscosity. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Claim 7: A plasticizer is added in amounts of 0-6 wt% and/or in amounts of 16 wt% ([0009], [0025]-[0027]) [wherein the rejection applies to the overlapping claimed range of 0-20 wt%].
Claim 9 – 10: The conductive structure comprises conductor tracks, wires, networks built with these tracks or wires, and combinations thereof ([0010]) [wherein conductor tracks reads on the claimed at least two bar structures, wires reads on the claimed wires, and the networks reads on the claimed connection between them].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KELLER et al (WO 2015/078993, using US 20016/0288459 as English equivalent) in view of  YAMAGUCHI et al (US 2013/0197154).
KELLER’s disclosure is discussed above and is incorporated herein by reference.
KELLER is silent regarding the viscosity of the polyvinyl acetal when measured in a toluene/ethanol mass ratio of 1/1 having a polyvinyl acetal concentration of 10% by mass, measured at 20oC and 30 rpm by use of  a Brookfield type (B type) viscometer.
However, in addition to the rejection above, YAMAGUCHI discloses that polyvinyl acetal is known to be used as a layer for laminated glass or polymeric substrate ([0004], [0142]) [as also disclosed by KELLER], having viscosity examples of 200, 710 and 1600 mPa.s [meeting the claimed more than 200 mPa.s] when measured in a toluene/ethanol mass ratio of 1/1 at a concentration of 10% by mass, measured at 20oC and at 10 and 120 rpm by use of  a Brookfield B-type viscometer ([0138], Table 2]. YAMAGUCHI discloses that, advantageously, the polyvinyl acetal has high elasticity, high mechanical strength and film forming property (abstract, [0016]).
It would have been obvious to one of ordinary skill in the art to have used YAMAGUCHI’s the polyvinyl acetal having a viscosity of 200-1600 mPa.s in KELLER’s process since KELLER is silent regarding the viscosity, thus showing to be open to any viscosity that allows for the polyvinyl acetal to form a film over glass or polymeric substrate and having a conductive layer, while YAMAGUCHI discloses that polyvinyl acetal having the disclosed viscosity has, advantageously, high elasticity, high mechanical strength and film forming property and wherein polyvinyl acetal is known to be used as a film on laminated glass or polymeric substrate.

Claims 1, 3, 5 - 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UPRETY et al (US 2013/0228365).
Claim 1, 5, 9 and 10: UPRETY discloses (see entire document) a glass or polymeric substrate having a polyvinyl butyral coating comprising a conductive mesh (abstract, [0019], [0020], [0024], [0025], [0075], [0076]) [as claimed, and wherein polyvinyl butyral is a polyvinyl acetal].
The conductive mesh comprises a plurality of conductive lines that intersect (abstract, [0001]) and comprises bus bars for electrical connection to the mesh ([0097], [0106]) [as claimed].
Claim 3: The coating is applied by laminating at 125-300oF ([0027]-[0036]).
Claim 6: UPRETY is silent regarding the viscosity of the polyvinyl acetal when measured in a toluene/ethanol mass ratio of 1/1 having a polyvinyl acetal concentration of 10% by mass, measured at 20oC and 30 rpm by use of  a Brookfield type (B type) viscometer. However, case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Since UPRETY discloses the claimed polyvinyl acetal and which is, moreover, used in the same manner as claimed as a coat on a substrate and which has a conductive structure, UPRETY’s polyvinyl acetal has, inherently, the claimed viscosity. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Claim 7: UPRETY does not mention plasticizer (see entire document) [reading on the claimed 0%].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over UPRETY et al (US 2013/0228365) in view of  YAMAGUCHI et al (US 2013/0197154).
UPRETY’s and YAMAGUCHI’s disclosures are discussed above and are incorporated herein by reference.
UPRETY is silent regarding the viscosity of the polyvinyl acetal when measured in a toluene/ethanol mass ratio of 1/1 having a polyvinyl acetal concentration of 10% by mass, measured at 20oC and 30 rpm by use of  a Brookfield type (B type) viscometer.
However, in addition to the rejection above, it would have been obvious to one of ordinary skill in the art to have used YAMAGUCHI’s the polyvinyl acetal having a viscosity of 200-1600 mPa.s in UPRETY’s process since UPRETY is silent regarding the viscosity, thus showing to be open to any viscosity that allows for the polyvinyl acetal to form a film over glass or polymeric substrate and having a conductive layer, while YAMAGUCHI discloses that polyvinyl acetal having the disclosed viscosity has, advantageously, high elasticity, high mechanical strength and film forming property and wherein polyvinyl acetal is known to be used as a film on laminated glass or polymeric substrate.

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over KELLER et al (WO 2015/078993, using US 20016/0288459 as English equivalent) in view of  UPRETY et al (US 2013/0228365).
KELLER’s and UPRETY’s disclosures are discussed above and are incorporated herein by reference.
KELLER discloses that the conductive structure comprises conductor tracks, wires, networks built with these tracks or wires, and combinations thereof ([0010]), which reads on the claimed  bus bar structures and wire structure between the bus bar structures, but KELLER does not use the term bus bar structure explicitly. 
However, in addition to the rejection above,  it would have been obvious to one of ordinary skill in the art to have used UPRETY’s bus bar structures as KELLER’s conductor tracks, interchangeably, since both serve the same purpose in both references as conductive structures and comprising metal wires/networks/mesh attaching them.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765